DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed December 17, 2020 has been fully considered and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-26, 30-32, 34, 35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0231287 A1) in view of Schwenda et al. (DE 3412159 A1); Pons (US 2004/0170369 A1); Bennett et al. (US 6,996,322 B2); and Ohara (US 2015/0079218).

an optical fiber (fiber 10) including 
a proximal end (the proximal end of fiber 13 is coupled to connector 13), 
a distal end (the distal end 12 of the optical fiber 10 is near the distal catheter end (3) of catheter (1; see Figure 1, which illustrates the catheter 1 with the distal end 12 of fiber 10 therein), 
an intermediate portion (the intermediate portion of the fiber is within valve 134 of catheter cartridge connector 136, which functions as catheter connector 70; see paragraph 241 and Figure 13, which illustrates the valve and catheter connector 136 having adapter 72 thereon which connects to catheter hub 5; see Figure 1, which illustrates the catheter connector 70 with adapter 72 connected to catheter hub 5) between the proximal end (the end of the fiber 10 connected to connector 13; see Figure 13) and the distal end (the end 12 of fiber 10 that is near the catheter distal end; pictured in the catheter in Figure 1), and 
an adjustable bend (the adjustable bend is illustrated by loops of optical fiber 10 within cartridge 135) between the proximal end (13) and the intermediate portion (the portion of the fiber between rollers 132 and within the valve 134 and catheter cartridge connector 136), 
wherein motion of the intermediate portion is constrained to translational motion substantially along an axis defined by the optical fiber (10) at the intermediate portion (the fiber 10 may slide between rollers 132 and within the valve 134 and catheter cartridge connector 136, wherein the fiber is constrained to translation motion substantially along an axis defined by the optical fiber 10 within the valve and the cartridge connector; see Figure 13); 
a cylindrical passage (the valve 134 and the cartridge connector 136 each include a cylindrical passage through the which intermediate portion of optical fiber 10 extends; see Figure 13) through which the intermediate portion of the optical fiber (10) extends; and 
a housing (the housing is formed by cartridge 135 and the body of cartridge connector 136) enclosing the adjustable bend (looks of optical fiber 10 in Figure 13) and the cylindrical passage (the cylindrical passage within the valve 134 and connector 136);
wherein the intermediate portion is constrained to translational motion by the cylindrical passage (the optical fiber 10 is constrained to translational motion within the cylindrical passage of valve 134 and connector 136);
wherein the proximal end (end of optical fiber 10 coupled to connector 13) of the optical fiber (10) is fixed within the housing relative to the housing (cartridge 135; see Figure 13);
further comprising a return mechanism that is configured to urge the intermediate portion towards a predetermined starting location (cable rollers 132 may be configured to withdraw fiber optic cable 10 back into cartridge 135; see paragraph 241, wherein the location of the fiber 10 within the cartridge is the predetermined starting location);
wherein the return mechanism (rollers 132) is positioned between the proximal end (the end of fiber 10 coupled to connector 13) and the intermediate portion (the portion of fiber 10 within the valve 134 and connector 136);
wherein the adjustable bend (loops of fiber 10; see Figure 13) includes at least one complete loop (see Figure 13); and
wherein the adjustable bend (loops of fiber) is constrained to movement in a single plane (see Figure 13; the loops are fiber are within a single plane).
Lin does not disclose that the housing includes an interior space surrounded at least in part by a curved surface to bound motion of the adjustable bend.  The examiner takes Official notice that curved surfaces are known to be provided to support optical fibers within housings for the purpose of maintaining a minimum bend radius to prevent damage to the fibers.  For example:
Schwenda et al. teaches that an optical fiber storage cartridge may include curved inner surfaces 9a and 9b (see Figures 1 and 4), which inherently limit a bend radius of an optical fiber coupled against the surfaces, within a housing having an adjustable loop of optical fiber, wherein a slidable spool (12a, 12b) also having curved surfaces to support the fiber is provided to adjust the loop of the fiber; 
Pons teaches that a retractable optical fiber assembly may include a housing (31/32) having a curved inner surface enclosing a spool assembly (40) for housing an optical fiber (see Figures 1-3);  
Bennett et al. teaches that curved circular or elliptical surfaces that lack sharp corners are ideal for forming perimeters of an optical fiber storage housing (see Figures 3, 5A, and 6, wherein curved surfaces 124 and 126 are provided in the optical fiber housing assembly; see column 4, lines 47-51); and
Ohara discloses curved inner surfaces (12a, 13a; see Figures 3 and 4) a bobbin (12/13) within a housing (17) having an adjustable fiber loop therein for the purpose of supporting the fiber loop while maintaining a minimum bend radius.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the housing (cartridge 135 and the body of cartridge connector 136) in the invention of Lin et al. with an interior space (the interior space being the space occupied by the fiber loop and/or by a spool or bobbin)  surrounded at least in part by a curved surface (a curved inner perimeter surface of the housing and/or a curved support surface of a spool or bobbin) to bound the motion of the adjustable bend for the purpose of maintaining a minimum bend radius of the optical fiber loop via well-known provision of a smooth curved surface to prevent damage to the optical fiber, since curved surfaces were known alternatives for forming housing surfaces in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 34, 35, 37, 38, and 40; Lin et al. discloses a catheter system (see Figures 13 and 1) comprising: 
a catheter body (the body of catheter 1; see Figure 1); 
an optical fiber (fiber 10) extending within and movable relative to the catheter body (the distal end 12 of the fiber 10 is pictured within the body of catheter 1 in Figure 1, wherein the fiber 10 is movable within the body of the connector), 
an optical fiber (fiber 10) including 
a proximal end (the proximal end of fiber 13 is coupled to connector 13), 
a distal end (the distal end 12 of the optical fiber 10 is near the distal catheter end (3) of catheter (1; see Figure 1, which illustrates the catheter 1 with the distal end 12 of fiber 10 therein), 
an intermediate portion (the intermediate portion of the fiber is within valve 134 of catheter cartridge connector 136, which functions as catheter connector 70; see paragraph 241 and Figure 13, which illustrates the valve and catheter connector 136 having adapter 72 thereon which connects to catheter hub 5; see Figure 1, which illustrates the catheter connector 70 with adapter 72 connected to catheter hub 5) between the proximal end (the end of the fiber 10 connected to connector 13; see Figure 13) and the distal end (the end 12 of fiber 10 that is near the catheter distal end; pictured in the catheter in Figure 1), and 
an adjustable bend (the adjustable bend is illustrated by loops of optical fiber 10 within cartridge 135) between the proximal end (13) and the intermediate portion (the portion of the fiber between rollers 132 and within the valve 134 and catheter cartridge connector 136), 
wherein motion of the intermediate portion is constrained to translational motion substantially along an axis defined by the optical fiber (10) at the intermediate portion (the fiber 10 may slide between rollers 132 and within the valve 134 and catheter cartridge connector 136, wherein the fiber is constrained to translation motion substantially along an axis defined by the optical fiber 10 within the valve and the cartridge connector; see Figure 13); 
a cylindrical passage (the valve 134 and the cartridge connector 136 each include a cylindrical passage through the which intermediate portion of optical fiber 10 extends; see Figure 13) through which the intermediate portion of the optical fiber (10) extends; and 
a housing (the housing is formed by cartridge 135 and the body of cartridge connector 136) enclosing the adjustable bend (looks of optical fiber 10 in Figure 13) and the cylindrical passage (the cylindrical passage within the valve 134 and connector 136);
wherein the catheter body extends through the housing (the catheter body 1 including catheter hub 5 connects to and thus extends through a portion of the housing including adapter 72 of cartridge connector 136, since connectors are known to extend into and through at least a portion of adapters);
wherein the intermediate portion is constrained to translational motion by the cylindrical passage (the optical fiber 10 is constrained to translational motion within the cylindrical passage of valve 134 and connector 136);
wherein the proximal end (end of optical fiber 10 coupled to connector 13) of the optical fiber (10) is fixed within the housing relative to the housing (cartridge 135; see Figure 13);
wherein the adjustable bend (loops of fiber) is constrained to movement in a single plane (see Figure 13; the loops are fiber are within a single plane); and
further comprising a return mechanism that is configured to urge the intermediate portion towards a predetermined starting location (cable rollers 132 may be configured to withdraw fiber optic cable 10 back into cartridge 135; see paragraph 241, wherein the location of the fiber 10 within the cartridge is the predetermined starting location).
Lin does not disclose that the housing includes an interior space surrounded at least in part by a curved surface to bound motion of the adjustable bend.  The examiner takes Official notice that curved surfaces are known to be provided to support optical fibers within housings for the purpose of maintaining a minimum bend radius to prevent damage to the fibers.  For example:
Schwenda et al. teaches that an optical fiber storage cartridge may include curved inner surfaces 9a and 9b (see Figures 1 and 4), which inherently limit a bend radius of an optical fiber coupled against the surfaces, within a housing having an adjustable loop of optical fiber, wherein a slidable spool (12a, 12b) also having curved surfaces to support the fiber is provided to adjust the loop of the fiber; 
Pons teaches that a retractable optical fiber assembly may include a housing (31/32) having a curved inner surface enclosing a spool assembly (40) for housing an optical fiber (see Figures 1-3);  
Bennett et al. teaches that curved circular or elliptical surfaces that lack sharp corners are ideal for forming perimeters of an optical fiber storage housing (see Figures 3, 5A, and 6, wherein curved surfaces 124 and 126 are provided in the optical fiber housing assembly; see column 4, lines 47-51); and
Ohara discloses curved inner surfaces (12a, 13a; see Figures 3 and 4) a bobbin (12/13) within a housing (17) having an adjustable fiber loop therein for the purpose of supporting the fiber loop while maintaining a minimum bend radius.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the housing (cartridge 135 and the body of cartridge connector 136) in the invention of Lin et al. with an interior space (the interior space being the space occupied by the fiber loop and/or by a spool or bobbin)  surrounded at least in part by a curved surface (a curved inner perimeter surface of the housing and/or a curved support surface of a spool or bobbin) to bound the motion of the adjustable bend for the purpose of maintaining a minimum bend radius of the optical fiber loop via well-known provision of a smooth curved surface to prevent damage to the optical fiber, since curved surfaces were known alternatives for forming housing surfaces in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 31 and 39; Lin et al. does not disclose that the adjustable bend is less than one complete loop.  Ohara teaches that the adjustable bend may be provided with loops (see Figures 2-6) or in alternative to the loop configurations, the adjustable bend may be provided in a configuration wherein the bend is less than one complete loop (see Figure 7).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a configuration with an adjustable bend within the housing (135) of Lin et al. that is less than one complete bend as taught by Ohara, since this is a known alternative configurations to complete loops, for the purpose of providing the adjustable bend in shorter lengths of fiber cable, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0231287 A1) in view of Schwenda et al. (DE 3412159 A1); Pons (US 2004/0170369 A1); Bennett et al. (US 6,996,322 B2); and Ohara (US 2015/0079218), and further in view of Taub (US 2014/0031644 A1).
Regarding claims 27-29; Lin et al. does not disclose that the return mechanism includes a magnet, spring, and/or pressurized gas.  Taub teaches medical insertion devices, including catheters (see paragraph 91) may include return mechanisms may include springs, compressed gas, and electromagnet force-generating devices and methods for inserting and removing a portion of the device (see paragraph 143).  Thus, these alternative inserting and return methods for optical fibers and cables of catheters were known in the prior art at the time of the invention.  Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to incorporate return mechanism employing either the rollers, magnets, springs, and/or pressurized gas for the purpose of returning the optical fiber to the housing with a known equivalent force-generating method or element, since all of these elements were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0231287 A1) in view of Schwenda et al. (DE 3412159 A1); Pons (US 2004/0170369 A1); Bennett et al. (US 6,996,322 B2); and Ohara (US 2015/0079218), and further in view of Sachs et al. (US 2019/0216562 A1).
Regarding claim 33; Lin et al. does not disclose a roller ball extending into the cylindrical passage, wherein the intermediate portion is constrained to translational motion by the roller ball.  Sachs et al. teaches that roller balls are generally provided to reduce friction between surfaces and cables (see the last sentence of paragraph 124). Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide roller balls extending into the cylindrical package (the cylindrical passage of connector 136) for the purpose of reducing friction for the fiber (10) within the passage, wherein the intermediate portion is constrained to translational motion by the roller ball within the passage as the fiber is constrained to translational motion when it slides through the cylindrical passage of the connector 136. 
Allowable Subject Matter
Claims 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious to tool of claim 21 or the catheter system of claim 34, wherein the cylindrical passage extends through a cylindrical member, the cylindrical member including an outer wall surrounding the cylindrical passage and wherein the housing encloses the outer wall of the cylindrical member, in combination with all of the other limitations of claim 21 or all of the other limitations of claim 34, respectively.
Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive. 
Applicant states that Lin does not disclose “a housing enclosing the adjustable bend and the cylindrical passage, wherein the housing includes an interior space surrounded at least in part by a curved surface to bound motion of the adjustable bend.” The rejection to claims 21, 22, 24-26, 30, 32, 34, 35, 37, 38, and 40 under 35 U.S.C. § 102 (a)(2) have been withdrawn in view of Applicant’s amendment filed December 17, 2020.  
Claims 21, 22, 24-26, 30, 32, 34, 35, 37, 38, and 40 are presently rejected under 35 U.S.C. § 103 as being unpatentable over Lin et al. (US 2015/0231287 A1) in view of Schwenda et al. (DE 3412159 A1); Pons (US 2004/0170369 A1); Bennett et al. (US 6,996,322 B2); and Ohara (US 2015/0079218), wherein the combination of teachings suggests a housing enclosing the adjustable bend and the cylindrical passage, wherein the housing includes an interior space surrounded at least in part by a curved surface to bound motion of the adjustable bend, as discussed in the rejections set forth above.
Applicant states that in rejecting now-cancelled claim 23, the Office Action cited to Lin in combination with Ohara, identifying optical fiber pressing portion (12a) of fixed bobbin (12) and fiber pressing portion (13a) of movable bobbin (13) of Ohara as corresponding to the curved inner surface that was recited in now-cancelled claim 23.  Applicant states that the pressing portions (12a/13a) of Ohara do not surround an interior space of a housing to bound motion of the fiber (9).  
The examiner disagrees.  The pressing portions (12a/13a) of Ohara are curved surfaces that surround an interior space filled by the bobbin portions (12/13) to bound the motion of the fiber (see annotated Figure 2 below).  Thus, Ohara discloses an interior space surrounded at least in part by curved surfaces to bound motion of the adjustable bend of the fiber.  

    PNG
    media_image1.png
    442
    513
    media_image1.png
    Greyscale

	Additionally, the use of curved surfaces surrounding interior spaces of housings to bound optical fiber motion within a housing for the purpose of maintaining a minimum bend radius of a fiber to prevent damage to the fiber is well-known in the art.  In view of Applicant’s Amendment, Schwenda et al. (DE 3412159 A1); Pons (US 2004/0170369 A1); and Bennett et al. (US 6,996,322 B2) have been additionally cited to show the use of curved surfaces surrounding interior spaces of housings to bound fiber motion and maintain minimum bending radius for a fiber contained in the housing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874